DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.

Examiner’s Note
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-4 and 7-8 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (CN 102628809 A) (herein after Sun) in view of Chang et al (US 20100040859 A1) (herein after Chang).
As to claims 1, 3-4 and 7-8, Sun discloses a flexible paper-based surface-enhanced Raman scattering substrate, 
comprising:
 a layer of silver nanoparticles [@figs. 2a-2c; lines-20-23; page 6];  and
 a fiber paper [@figs. 2a-2c; lines-20-23; page 3]; 
 wherein the layer of silver nanoparticles is deposited on the fiber paper [@figs. 2a-2c; lines 29-33; page 3].
The method wherein the fiber paper is filter paper, absorbent paper or printing paper [see abstract].
[Note: while each unit configured to perform as claimed may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does].


Sun discloses all the features of the claimed invention except the limitation such as: “tightly bound to the fiber paper by electron beam evaporation oblique-angle deposition.
A method of preparing the flexible paper-based surface-enhanced Raman scattering substrate of claim 1, comprising: depositing silver on the fiber paper by electron beam evaporation oblique-angle deposition while rotating the fiber paper to produce the substrate”.
However, Chang from the same field of endeavor discloses a layer tightly bound to a fiber paper by electron beam evaporation oblique-angle deposition [@fig. 1, ¶0026-0027]; depositing silver on the fiber paper by electron beam evaporation oblique-angle deposition while rotating the fiber paper to produce the substrate [¶0025, 0026].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of Sun such that the layer tightly bound to the fiber paper by the electron beam evaporation oblique-angle deposition, depositing silver on the fiber paper by electron beam evaporation oblique-angle deposition while rotating the fiber paper to produce the substrate, as taught by Chang, for the advantages such as: in order to obtain an optimum measurement.




Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al in view of Chang et al and further in view of Robinson et al (US 20080044148 A1) (herein after Robinson).
As of claim 2, Sun when modified by Chang discloses all the features of the claimed invention except the limitation such as: “The substrate of claim 1, wherein the layer of silver nanoparticles deposited on the fiber paper has a thickness corresponding to a crystal oscillator parameter range of 500-1300 nm”.
However, Robinson from the same field of endeavor discloses a layer of silver nanoparticles deposited on the fiber paper has a thickness corresponding to a crystal oscillator parameter range of 500-1300 nm [¶0027, 0059].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of Sun when modified by Chang such that the layer of silver nanoparticles deposited on the fiber paper has a thickness corresponding to a crystal oscillator parameter range of 500-1300 nm, as taught by Robinson, for the advantages such as: in order to improve the signal to noise ratio.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al in view of Chang et al and further in view of YOSHIKAWA et al (US 20160218357 A1) (herein after YOSHIKAWA).
As of claims 9-10, Sun when modified by Chang discloses all the features of the claimed invention except the limitation such as: “The method wherein the fiber paper is rotated at 2-10 rpm.”.
[¶0103].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of Sun when modified by Chang such that the fiber paper is rotated at 2-10 rpm, as taught by YOSHIKAWA, for the advantages such as: in order to obtain an optimum measurement.

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 5, the prior arts alone or in combination fails to disclose the claimed limitations such as “fixing the fiber paper flatly on a holder of an electron beam evaporation deposition system at room temperature;  choosing the silver as target material, and vacuumizing a reaction chamber of the electron beam evaporation deposition system to 3.times.10.sup.-5-3.times.10.sup.-4 Pa;  adjusting an angle between a normal direction of the holder and an incident direction of an evaporated beam to 85-88.degree” along with all other limitations of the claim. 
As to claim 6, the prior arts alone or in combination fails to disclose the claimed limitations such as “fixing the fiber paper flatly on a holder of an electron beam . 


                                              Conclusion
	
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886



/MD M RAHMAN/Primary Examiner, Art Unit 2886